Title: From Thomas Jefferson to Bernard Peyton, 28 October 1820
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Oct. 28. 20
Since mine of the 23d I have drawn as follows in favor of Alexr Garret 217.29 and John Watson—72.76 and I have still two more to make, to wit for Joel Wolfe from 100. to 150.D. and in favor of E. Garland for 800.D.Will you be so good as to send by the boats about 15 or 20. gallons of linseed oil. as it is apt to leak in a cask you will judge whether it is better or not to have it in jugs. I must also get you to send me stuff for the boulting cloth of a country mill, to wit 2. yds of No 3. 4 yd of No 5 and 6 yds of No 7. I presume it is to be had in Richmond and if a good judge can be got to chuse it perhaps it may be well. this had better come by a trusty waggoner to mr Lietch. I expect to set out for Bedford on the 8th of Nov. and shall make a considerable stay there. affectionately yours.Th: Jefferson